DETAILED ACTION
 	This Office Action corresponds to the filing of application on 08/26/2019 in which Claims 1-20 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 12/13/2019 and 10/07/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 08/26/2019 are accepted by the examiner.
Priority
  	The application is filed on 08/26/2019 and therefore the effective filing date of the  application is 08/26/2019.
 				Amendment to the Claims
1.	CLAIMS:
	Please amend the claims below as follows:
 12. (Currently Amended) 	A system comprising: 
 			a participant node of a distributed ledger network, the participant node comprising a hardware processor, the hardware processor configured to: 
 			identify a distributed federated learning (DFL) smart contract stored on a blockchain for a distributed ledger, the DFL smart contract comprising an aggregation 
 		generate a trained model by training a global model identified by the smart contract with training data; 
 		detect, on the blockchain, a first transition token indicative of a first model; and 
 		in response to detection of the first transition token, causing the initial participant node to: 
 			receive the first model, 
 	aggregate the first model with the trained global model to generate a   second model, and 
  	store, on the blockchain, a second transition token indicative of the  second  model; 
 	 	wherein a successor node identified in the aggregation sequence is configured to further aggregate the second model with an additional model in response to detection of the second transition token.

Allowable Subject Matter
2.	  Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 12, and 19 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Kain (US 10621164 B1, cited in PTO-892) discloses a system comprises a server that, in operation, facilitates interaction with contributing members of an aggregation; a centralized database maintained by an administrative entity that, in operation, stores and aggregates the member-specific contributed data transmitted by contributing members with member-specific contributed data contributed by other contributing members; and processing circuitry maintained by the administrative entity that, in operation, processes member-specific account data received from the contributing members via interface pages to establish member-specific accounts based on the member-specific account data, and attributes a member-specific value to the member-specific accounts based upon respective member-specific contributed data. The processing circuitry analyzes the member-specific contributed data for each member to determine missing or incorrect data, and sends a de-identified communication to respective member to provide missing data or to correct incorrect data (Kain, Col. 2, lines 32-50).
 Further, Kain discloses that the processing circuitry determines a quality score based upon the completeness and/or correctness of the member-specific contributed data; and/or the quality score is based at least partially on determined contradictions and/or inconsistencies in the member-specific contributed data; and/or the member-specific value is at least partially upon the quality score; and/or the processing circuitry automatically and without human intervention attempts to complete missing data and/or 
	Cella et al. (US 20210358032 A1, cited in PTO-892) discloses a system for selection and configuration of an automated robotic process includes a media input 
 	Further, Cella discloses a lending transaction enablement platform having a set of data-integrated microservices including data collection and monitoring services, blockchain services, and smart contract services for handling lending entities and transactions. The platform is capable of enabling a wide range of dedicated solutions, which may share data collection and storage infrastructure, and which may share or exchange inputs, events, activities, and outputs, such as to reinforce learning, enable automation, and enable adaptive intelligence across the various solutions (Cella, Paragraph 0007).
 	Furthermore, Cella discloses a method for electronically facilitating licensing of one or more personality rights of a licensor. The method may include receiving an access request from a licensee to obtain approval to license personality rights from a set of available licensors. The method may include selectively granting access to the licensee based on the access request. The method may include receiving confirmation of a deposit of an amount of funds from the licensee. The method may include issuing an amount of cryptocurrency corresponding to the amount of funds deposited by the licensee to an account of the licensee. The method may include receiving a smart contract request to create a smart contract governing the licensing of the one or more 
 	Although, the cited references above are from same or similar fields of endeavor however, applicant’s invention is directed towards a participant node of a distributed ledger network which identifies a distributed federated learning (DFL) smart contract stored on a blockchain. The DFL smart contract may include an aggregation sequence. The aggregation sequence includes an ordered sequence of participant node identifiers. The participant node generates a trained model by training a global model with training data. The participant node detects, on the blockchain, a first transition token indicative of a first model previously aggregated by another participant node.
The subject matters of the independent claims 1, 12, and 19 are not taught or 
 	Independent claims 12 and 19 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a . 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498